PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5607

RENEE WITHERS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                     No. 95-5652

RENEE WITHERS,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Leonie M. Brinkema, District Judge.
(CR-95-91-A)

Argued: September 27, 1996

Decided: November 19, 1996

Before WILKINSON, Chief Judge, and RUSSELL and HALL,
Circuit Judges.

_________________________________________________________________

Affirmed in part and vacated and remanded in part by published opin-
ion. Chief Judge Wilkinson wrote the opinion, in which Judge Russell
and Judge Hall joined.

_________________________________________________________________
COUNSEL

ARGUED: Peter Paul Vangellow, Falls Church, Virginia, for Appel-
lant. John Patrick Rowley, III, Assistant United States Attorney,
Alexandria, Virginia, for Appellee. ON BRIEF: Helen F. Fahey,
United States Attorney, Vincent L. Gambale, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

OPINION

WILKINSON, Chief Judge:

Renee Withers was sentenced to 40 months imprisonment for
importing and conspiring to import heroin in violation of 21 U.S.C.
§§ 952 and 963. She argues on appeal that there was insufficient evi-
dence to sustain her conviction, that the district court improperly gave
the jury a deliberate ignorance instruction, and that she was preju-
diced by the prosecution's inadvertent reference to a co-conspirator's
plea agreement. We find none of these arguments persuasive.

The government, meanwhile, appeals the district court's significant
downward departure from the Guidelines sentencing range of 121-151
months. The government argues that the district court erred in grant-
ing Withers a four-level adjustment for "minimal participation" and
a seven-level departure for "diminished mental capacity." Further-
more, the government contends that the district court improperly
applied the "safety valve" provision, 18 U.S.C. § 3553(f), to avoid the
ten-year mandatory minimum sentence set forth in 21 U.S.C. § 960
for importing more than one kilogram of heroin. We agree that the
district court erred both in disregarding the recommended Guidelines
range and the statutory minimum. We therefore affirm Withers' con-
viction but vacate and remand this case for resentencing in light of the
applicable law.

I.

In 1990, Renee Withers was recruited by a friend, Reece Whiting,
to serve as a courier in a conspiracy to import heroin into the United

                    2
States from Thailand. Withers' role was to travel to Japan, then fly
to San Francisco, where she would walk luggage containing heroin
through customs. She next would leave the luggage at a hotel where
it was to be picked up by one of Whiting's associates, Philip Phillips.
The evidence showed that Withers made two trips to Japan -- one in
October 1990 and another in August 1991. In November 1991,
another of Whiting's couriers, Bonita Freeman, was arrested in San
Francisco. Freeman's cooperation with law enforcement authorities
led to the eventual demise of the conspiracy and the arrest of Withers.
At trial, the jury convicted Withers of conspiracy and of the October
1990 importation, but acquitted her of the August 1991 importation.

II.

Withers raises several challenges to her conviction. We shall
address them in turn.

A.

First, Withers argues that the evidence adduced at trial was insuffi-
cient to sustain her convictions. She contends that the government
produced no evidence to refute her assertions that she did not know
she was transporting drugs into the United States and believed her
trips to Japan were solely to assist Whiting in the establishment of a
lingerie business.

There was more than sufficient evidence to sustain Withers' con-
victions. Although Whiting testified that he never told Withers she
would be transporting heroin, the circumstances of her trip were too
suspicious to support her claims of ignorance. For example, before
Withers left for Japan, Whiting asked her for some of her clothing so
he could put it in the luggage that she was to walk through customs.
Whiting also had Phillips call Withers so that she would later be able
to identify Phillips' voice when he called to give her instructions in
Japan. In addition, Whiting asked Withers for a photograph so that
Phillips could identify her in San Francisco. Most tellingly, Whiting
offered Withers $15,000 plus $5,000 in expenses to make the trips.
In this case, we are convinced that a "rational trier of fact could have
found the essential elements of the crime [charged] beyond a reason-
able doubt." United States v. Johnson, 54 F.3d 1150, 1153 (4th Cir.

                     3
1995) (citation omitted). Withers' assertions of ignorance in the face
of persuasive evidence of knowledge do not cast her conviction into
question.

B.

Second, Withers argues that the district court erred in giving the
jury a deliberate ignorance instruction. Withers asserts such an in-
struction was unjustified because she was never told of the contents
of the luggage she walked through customs and because her ignorance
of its contents was complete.

"The willful blindness instruction allows the jury to impute the ele-
ment of knowledge to the defendant if the evidence indicates [a
defendant] purposely closed his eyes to avoid what was taking place
around him." United States v. Schnable, 939 F.2d 197, 203 (4th Cir.
1991). In this case, there was overwhelming evidence that no reason-
able person would have believed that the trip to Japan was for any-
thing other than an illicit purpose. Indeed, Withers' assertions of
ignorance in the face of these condemning circumstances presents
precisely the sort of scenario that the deliberate ignorance instruction
was designed to address. See id. at 204. Furthermore, the district court
was careful to limit the reach of the deliberate ignorance instruction,
telling the jury that it should not infer that a defendant had knowledge
"from proof of a mistake, negligence, carelessness, or belief in an
inaccurate proposition." See United States v. Mancuso, 42 F.3d 836,
846 (4th Cir. 1994). We cannot hold that the district court abused its
discretion when it gave this instruction. See United States v.
Whittington, 26 F.3d 456, 462 (4th Cir. 1994).

C.

Lastly, Withers claims that she was prejudiced when the prosecu-
tion inadvertently mentioned the plea agreement of Bonita Freeman.
During Freeman's testimony, Withers' counsel objected to the intro-
duction of Freeman's plea agreement, and the prosecutor agreed to
avoid the subject. Later in Freeman's examination, the prosecutor
asked her whether she had entered a plea agreement in California.
Withers' counsel objected and the judge directed the prosecutor to

                    4
move on. Withers' counsel acknowledges that the prosecutor's refer-
ence to the plea was inadvertent.

In United States v. Blevins, 960 F.2d 1252 (4th Cir. 1992), we
addressed the issue of the prejudicial effect of the admission of non-
testifying co-defendants' guilty pleas. We noted that such evidence
"raises the concern that a defendant might be convicted upon the
charges against the co-defendants, rather than upon an individual
assessment of the remaining defendant's personal culpability." Id. at
1260 (citation omitted). Nevertheless, we expressed doubt that the
mention of a guilty plea by a testifying co-defendant -- a situation
more analogous to the case at hand -- would be error since the defen-
dant would have the opportunity to cross-examine the witness. Id. at
1260 n.3.

Even if the mention of Freeman's plea agreement was error, how-
ever, it was plainly harmless. In the instant case, it was uncontro-
verted that Withers transported heroin into the United States from
Japan. The conviction turned on whether the jury believed her asser-
tion of ignorance of the contents of the luggage. We have noted the
overwhelming evidence that would have led a jury to question the
credibility of Withers' defense. We are convinced that the brief men-
tion of Freeman's plea agreement did nothing to change the outcome
of the trial. Freeman's testimony described the method she used for
transporting drugs through customs. That method was identical to the
one used by Withers and therefore corroborated the testimony of other
witnesses who had described how Withers had accomplished trans-
porting heroin into the United States. Freeman also testified that she
was arrested as soon as she took the heroin through customs in San
Francisco. Given Freeman's testimony on her methods of importation
and her arrest, it is difficult to imagine that the mere mention of her
plea agreement did anything further to prejudice Withers. Any error,
therefore, does not warrant a reversal of her conviction. See Chapman
v. California, 386 U.S. 18, 24 (1967).1
_________________________________________________________________
1 Withers also argues that there was insufficient evidence to support a
finding of importation. This contention, however, rests on her assertion
of ignorance as to the contents of the luggage she took through San Fran-
cisco. We find this claim meritless.

                    5
III.

We turn next to the sentencing issues. Having been convicted of
transporting 8.4 kilograms of heroin into the United States in October
1990, Withers was subject to a ten-year minimum sentence for the
importation of more than one kilogram of heroin. 21 U.S.C. § 960.
Furthermore, the presentence report recommended a base Guideline
level of 32 for the offense, which set a sentencing range of 121-151
months imprisonment. This was calculated from a level of 34 for the
importation of between 3 and 10 kilograms of heroin, U.S.S.G.
§ 2D1.1(c)(3), minus a two-level "minor role" adjustment, U.S.S.G.
§ 3B1.2. The probation officer specifically rejected a "minimal role"
adjustment, concluding that "the relatively large amount of heroin
involved precludes . . . a four-level decrease for .. . `minimal' partici-
pa[tion]." The district court, however, reduced the base Guideline
level to 21 by applying a four-level "minimal role" adjustment and a
seven-level "diminished mental capacity" departure, and avoided the
120 month mandatory sentence of 21 U.S.C. § 960 by applying the
safety valve provision of 18 U.S.C. § 3553(f). These reductions
resulted in a sentencing range of 37-46 months, and the district court
proceeded to sentence Withers to 40 months. The government appeals
this sentence, arguing that the district court improperly applied the
safety valve and that the district court's downward departure from the
Guidelines range was impermissible.

A.

The safety valve provision set forth in 18 U.S.C.§ 3553(f) contem-
plates shorter sentences for first time offenders who might otherwise
be subject to mandatory minimum sentences. To be eligible for treat-
ment under section 3553(f), a defendant must meet five statutory
requirements. The government concedes that Withers met all of the
requirements of section 3553(f) except for number five. Under that
requirement, the defendant must by the time of the sentencing hearing
have "truthfully provided to the government all information and evi-
dence the defendant has concerning the offense or offenses that were
part of the same course of conduct or of a common scheme or plan
. . . ." 18 U.S.C. § 3553(f)(5). We have recognized that "defendants
seeking to avail themselves of downward departures under § 3553(f)
bear the burden of affirmatively acting, no later than sentencing, to

                     6
ensure that the government is truthfully provided with all information
and evidence the defendants have concerning the relevant crimes."
United States v. Ivester, 75 F.3d 182, 185 (4th Cir. 1996) (emphasis
added).

By no stretch of the imagination could Withers be considered to
have provided full disclosure under section 3553(f). In fact, she
rebuffed the efforts of the government to gain her assistance. The
prosecutor testified at the sentencing hearing that he twice approached
Withers before trial to acquire information, and both times she stead-
fastly denied her knowledge of the importation scheme. Furthermore,
she continued to deny her culpability throughout the trial and, indeed,
continues to deny her culpability before this court. As the district
court pointed out, Withers' trial came down to a test of her credibility.
The jury returned a verdict against Withers, in effect finding her
assertion of ignorance to be false. Withers came nowhere close to
meeting the burden of complete and honest disclosure Congress
required as a condition for more lenient treatment under the safety
valve statute. See United States v. Montanez, 82 F.3d 520, 523 (1st
Cir. 1996).

Furthermore, this circuit requires defendants to acknowledge
responsibility for their actions before they may qualify for an applica-
tion of the safety valve. Ivester, 75 F.3d at 184; see also United States
v. Arrington, 73 F.3d 144, 149 (7th Cir. 1996). But see United States
v. Shrestha, 86 F.3d 935, 939 (9th Cir. 1996). The commentary to sec-
tion 3E1.1, the portion of the Guidelines dealing with sentence reduc-
tions for the acceptance of responsibility, advises that "a defendant
who falsely denies, or frivolously contests, relevant conduct that the
court determines to be true has acted in a manner inconsistent with
acceptance of responsibility." Here, the jury found that Withers
falsely denied her knowing involvement in a conspiracy to import
heroin. This is such a far cry from the cooperative acceptance of
responsibility envisioned in section 3553(f)(5) that we do not see how
the district court could have failed to apply the ten-year mandatory
minimum sentence for importing over one kilogram of heroin into the
United States.

B.

The government argues that the appropriate Guidelines sentencing
range for Withers' offense is 121-151 months. Since this exceeds the

                    7
ten-year mandatory minimum set forth in 21 U.S.C.§ 960, we must
address the government's argument that the district court erred in
awarding a minimal role in the offense adjustment and departing
downward from the recommended base Guideline level of 32. See
U.S.S.G. § 5G1.1(c)(2).

We review role in the offense adjustments for clear error. United
States v. White, 875 F.2d 427, 431 (4th Cir. 1989). However, Con-
gress has also instructed the courts to consider the"policy state-
ments[ ] and official commentary of the Sentencing Commission"
when applying the Guidelines. 18 U.S.C. § 3553(b); see also Koon v.
United States, 116 S. Ct. 2035, 2044 (1996). The commentary to sec-
tion 3B1.2 states that an adjustment based on minimal participation
in an offense would be appropriate only "in a case where an individ-
ual was recruited as a courier for a single smuggling transaction
involving a small amount of drugs." U.S.S.G. § 3B1.2 (emphasis
added). In the instant case, Withers was given $15,000 to import over
eight kilograms of heroin -- a quantity of drugs worth over one mil-
lion dollars and over eight times the amount Congress felt sufficient
to warrant a mandatory ten-year prison sentence. See 21 U.S.C. § 960.
This could hardly be considered a "small amount of drugs." We also
note that this circuit has rejected the view expressed by the district
court that a defendant's status as a "courier" in a drug importation
scheme automatically entitles the defendant to a role in the offense
adjustment. United States v. Gordon, 895 F.2d 932, 935-36 (4th Cir.
1990). Under the circumstances, a minimal participation adjustment
was plainly in error.2

A district court's decision to depart from the Sentencing Guidelines
should be reviewed under an "abuse of discretion" standard. Koon,
116 S. Ct. at 2046. The district court granted Withers a seven-level
downward departure for diminished capacity under section 5K2.13.
_________________________________________________________________
2 We note further that the district court subtracted four levels from the
presentence report's recommended base level of 32. This base level,
however, had already taken into consideration a two-level adjustment for
"minor participation." The district court's additional four-level adjust-
ment therefore had the impermissible effect of reducing the base level by
six levels rather than the maximum allowable four. See U.S.S.G.
§ 3B1.2.

                    8
          If the defendant committed a non-violent offense while suf-
          fering from significantly reduced mental capacity not result-
          ing from voluntary use of drugs or other intoxicants, a lower
          sentence may be warranted to reflect the extent to which
          reduced mental capacity contributed to the commission of
          the offense . . . .

The Guidelines, however, also instruct that "[m]ental and emotional
conditions are not ordinarily relevant in determining whether a sen-
tence should be outside the applicable guideline range . . . ." U.S.S.G.
§ 5H1.3. Accordingly, courts have held that in order to qualify for a
departure under this section a defendant must be suffering from some-
thing greater than "emotional problems," United States v. Gentry, 925
F.2d 186, 188 (7th Cir. 1991), or "hardship," United States v.
Johnson, 979 F.2d 396, 401 (6th Cir. 1992). A defendant must also
demonstrate that his or her "significantly reduced mental capacity"
bears a causal relationship to the crime. United States v. Goossens, 84
F.3d 697, 702 (4th Cir. 1996); see also United States v. Sammoury,
74 F.3d 1341, 1345-46 (D.C. Cir. 1996); Gentry , 925 F.2d at 188.
This causal connection must consist of more than an emotional weak-
ness that leaves one open to suggestion. Rather, in order to qualify for
a diminished capacity departure, a defendant must show an inability
"to process information or to reason." Goossens, 84 F.3d at 701; see
also United States v. Barajas-Nunez, 91 F.3d 826, 831 (6th Cir.
1996).

The circumstances of this case do not support the district court's
downward departure on the grounds of diminished capacity. The dis-
trict court found that Withers' depression over the death of her mother
four months prior to the October 1990 trip to Japan qualified her for
a diminished capacity departure due to her state of"vulnerability" and
"extreme mental disarray." The only evidence in the record that With-
ers suffered from depression prior to October 1990, however, was her
own testimony and that of a friend who testified that she had talked
to Withers about her depression. The only doctor that testified as to
Withers' depression saw her only once in 1993, after she had become
intertwined with the drug importation conspiracy and after she had
begun using cocaine. See U.S.S.G. § 5K2.13 (forbidding downward
departures where diminished capacity results "from voluntary use of
drugs or other intoxicants"). Most importantly, there was no evidence

                    9
that Withers' depression affected her ability to reason or process
information. Indeed, the evidence shows that she was fully capable of
following a complex set of instructions to transport heroin success-
fully into the United States.

Thus, Withers suffered at most from emotional problems and not
from any diminished mental capacity. Not only are emotional difficul-
ties not an encouraged ground of departure within the meaning of sec-
tion 5K2.13, they are an explicitly discouraged factor under section
5H1.3. If we were to approve the application of the diminished capac-
ity departure in this case, we would be holding that anyone who could
point to a sufficiently tragic event in his or her life would be eligible
for a sentence reduction. The Seventh Circuit rejected just such a step
in United States v. Pullen, 89 F.3d 368 (7th Cir. 1996). There, a
defendant pointed to a childhood and adolescent history of sexual and
physical abuse by his father as a reason for applying the "diminished
capacity" departure. Despite the fact that a psychologist testified that
the defendant suffered from a "schizoid disorder" that impaired "his
ability to think and act clearly" the district court refused to apply the
departure. Id. at 369-70. The Seventh Circuit affirmed, noting that
"[i]f a miserable family history were in an average case a permissible
basis for leniency . . . this would resurrect the pre-guidelines regime
of discretionary sentencing." Id. at 371. To set such a low threshold
for diminished capacity departures would create incentives for defen-
dants to comb their personal circumstances in order to find evidence
of hardship and misfortune. This search, we suspect, would almost
always be fruitful given that adversity in its infinite variety comes
with the journey of life. We hold that Withers was not entitled to a
diminished mental capacity departure in this case.

The district court also made passing reference to that portion of the
Guidelines dealing with coercion and duress, section 5K2.12. To the
degree the court relied on that section for the seven-level downward
departure, that reliance was misplaced. The commentary to section
5K2.12 states: "Ordinarily coercion will be sufficiently serious to
warrant departure only when it involves a threat of physical injury,
substantial damage to property or similar injury resulting from the
unlawful action of a third party or from a natural emergency." Here,
there is no evidence in the record that Withers was under any sort of

                     10
threat when she undertook her criminal activity, much less under the
sort of threat contemplated by section 5K2.12.

IV.

The government maintains that the district court refused to apply
the statutory minimum and departed downward from the Guidelines
in order to reach a predetermined result. Review of the record sug-
gests that this contention may not be amiss. At the very beginning of
the sentencing hearing the court stated:

          I note, for the record, what is very troubling in this case is
          that Bonita Freeman, who, as I understand it, played the
          exact same role in the conspiracy, was sentenced by the Dis-
          trict Court in California to something like 31 or 33 months,
          a significantly lower sentence than what the statutory mini-
          mum would be in this case.

In the end, Withers was sentenced to 40 months, a sentence very close
to that received by Freeman.

The district court's concern about the disparate sentences of With-
ers and Freeman was not an appropriate basis for a downward depar-
ture. In fact, this circuit has squarely held as much. United States v.
Ellis, 975 F.2d 1061, 1066 (4th Cir. 1992). 3 To base a defendant's
sentence on a co-conspirator's sentence is a short-sighted approach
which ignores the Guidelines' attempt to eliminate unwarranted sen-
_________________________________________________________________
3 The circuits unanimously agree that disparate sentences among co-
defendants is an impermissible ground for departure. See United States
v. Wogan, 938 F.2d 1446, 1448-49 (1st Cir. 1991); United States v.
Joyner, 924 F.2d 454, 459-61 (2d Cir. 1991); United States v. Higgins,
967 F.2d 841, 845 (3d Cir. 1992); United States v. Pierce, 893 F.2d 669,
678 (5th Cir. 1990); United States v. LaSalle , 948 F.2d 215, 218 (6th Cir.
1991); United States v. Dillard, 43 F.3d 299, 311 (7th Cir. 1994); United
States v. Torres, 921 F.2d 196, 197 (8th Cir. 1990); United States v.
Vilchez, 967 F.2d 1351, 1353-55 (9th Cir. 1992); United States v. Garza,
1 F.3d 1098, 1101 (10th Cir. 1993); United States v. Hendrieth, 922 F.2d
748, 752 (11th Cir. 1991); United States v. Williams, 980 F.2d 1463,
1467 (D.C. Cir. 1992).

                    11
tencing disparities nationwide. See United States v. Joyner, 924 F.2d
454, 460 (2d Cir. 1991). The Guidelines' goal of national sentencing
uniformity is not aimed only at the particular criminal conduct that
co-conspirators may share, but also addresses other factors that often
vary between co-conspirators like acceptance of responsibility and
assistance to the government. See United States v. Williams, 980 F.2d
1463, 1467 (D.C. Cir. 1992).

In this case, for example, the prosecution argued to the district
court that Freeman agreed to cooperate with the government and
assisted the DEA by making a controlled delivery of drugs to Wash-
ington National Airport. Freeman's assistance therefore qualified her
for a substantial assistance departure under U.S.S.G. § 5K1.1. With-
ers, on the other hand, refused to cooperate in the slightest. To grant
Withers a lower sentence based on the departures earned by Freeman
would put her in a better position than a similarly situated defendant
who was not so fortunate as to have a cooperating co-conspirator.
This is precisely the sort of illogical disparity in sentencing that led
to the adoption of the Sentencing Guidelines in the first place. See
Koon, 116 S. Ct. at 2043-44 (citing S. Rep. No. 225, 98th Cong., 1st
Sess. 38 (1983)).

We emphasize that the district court must apply the Guidelines and
follow statutory directives in order to determine an appropriate sen-
tence. To manipulate the Guidelines will reduce them to a sham set
of rules which would exacerbate the very problem they were designed
to correct -- unconstrained discretionary sentencing. See Koon, 116
S. Ct. at 2043-44. We decline to endorse an approach that would
again reduce sentencing to a game of roulette in which the length of
the sentence is determined by the draw of the judge.

V.

For the foregoing reasons, we affirm Withers' conviction, but we
vacate and remand her case for resentencing. On resentencing, the
court must impose a sentence consistent with the mandatory mini-
mum prescribed by statute and within the Guidelines range without
any departure or minimal role reduction.

AFFIRMED IN PART, VACATED AND REMANDED IN PART

                     12